Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-12, 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses an image decoding method the method comprising: determining a prediction mode of a current block by splitting an image into multiple blocks containing the current block; generating an intra prediction block of the current block, based on the prediction mode of the current block being an intra prediction mode; generating a residual block of the current block; and reconstructing the current block based on the intra prediction block and the residual block of the current block, wherein the intra prediction block and the residual block are generated based on a size of a transform block of the current block, wherein the size of the transform block is determined based on a color component of the current block, wherein a maximum size of the transform block is separately determined for each of a width and a height of the transform block, and wherein, based on the color component of the current block being a chroma component, the maximum size of the transform block is determined based on a color format.
The reference of Ramasubramonian et al. (US PGPub 2020/0252608 A1) teach an image decoding method where it splits an image into multiple blocks containing a current block to determine the prediction mode of the block and based on the mode being intra prediction mode, generates an intra prediction block, a residual block in order to reconstruct the current block. Although, Ramasubramonian et al. teach that transform block size varies based on the color component, but it fails to teach a maximum size of the transform block is separately determined for each of a width and a height of the transform block. Although the reference of Joshi et al. (US PGPub 2014/0092965 A1), in the same field of endeavor, teach the correlation of the color format and the corresponding size of the transform block, but it fails to teach a maximum size of the transform block is separately determined for each of a width and a height of the transform block. The next closest reference of Zhang et al. (US PGPub 2022/0070461 A1), in the same field of endeavor, teach an indication of skipping a transform and quantization process is signaled separately in the bitstream representation for at least two color components of the plurality of color components, but it fails to teach a maximum size of the transform block is separately determined for each of a width and a height of the transform block. As a result,  Ramasubramonian et al. alone or in combination with Joshi et al. and Zhang et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 14, which is an encoding method claim of the corresponding decoding method claim 1, the independent claim 15, which is another method claim of the corresponding decoding method claim 1, and the independent claim 16, which is a CRM claim of the corresponding decoding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485